DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, and 5-7 amended and Claims 2, 4 and 8 canceled by Applicant in the reply mailed 4/25/2022.  Claims 1, 3 and 5-7 are pending.
Claims 3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al (CN 102745691) and in further view of Chee et al (US 2010/0001236 submitted in the IDS filed 5/19/2020) and in further view of Ueda (JP 07190211) and in further view of Graebner (US 4,164,343).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tu, Chee, Ueda, and Graebner as applied to Claim 1, and in further view of Inaba et al (US 2008/0108100 submitted in the IDS filed 5/19/2020).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tu, Chee, Ueda, and Graebner as applied to Claim 1, and in further view of Zhao et al (CN201643908 citations from the machine translation provided by the Office).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tu, Chee, Ueda, and Graebner as applied to Claim 1, and in further view of Zhao and in further view of Zhang et al (CN101966993).

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
	In the Remarks at Page 5, Applicant argues that Inaba, Chee, and Ueda neither disclose nor suggest taking the metallurgical grade silicon powder from a lower portion of the apparatus main body.  Although, the Office acknowledges that these references do not teach this amendment, Tu which was previously applied with respect to Claim 4 and is presently cited, discloses a silicon powder discharging valve provided in a lower side wall of a trichlorosilane synthesis furnace for removing silicon powder to be recycled.
	Applicant argues in the Remarks at the top of Page 6 that Zhang discloses a subject to be processed is only a generated gas taken out of the furnace and does not disclose a valve in the high-temperature area in a channel through which the gas flows.  This argument is unpersuasive since Zhang explicitly relates to a method where the mixed gas discharged from the reactor comprises silicon powder to be separated.  Regarding the valve in a high-temperature area in a channel in which the generated gas flows, the argument is unpersuasive since claims 5-6 do not require that the valve be in a high-temperature area and Zhang discloses valves in which the generated gas flows.  Furthermore, Zhao is presently cited as prior art for a gas-solid separation system for synthesized trichlorosilane where a valve is in the synthesized trichlorosilane gas pipe directly to the filter.
	Applicant argues in the Remarks at Page 6 that Tu does not disclose a non-sliding valve structured such that the valve body and valve seat metal touch.  This argument is unpersuasive since the obviousness rejection is based on the combination of Tu with Chee and Ueda which suggests that non-sliding ball valves are prior art which prevent particles from damaging the valve and silicon particles are known to damage sliding ball valves.
Applicant argues that Graebner uses the metal-touch valve for the purpose of securing safety in fire which differs from the purpose of the present invention of preventing an internal leak that might be caused by metallurgical grade silicon powder at a high temperature during production of trichlorosilane.  In response to applicant's argument that Graebner suggests safety in fire while the present invention prevents internal leaks, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The Office therefore maintains that it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to use metal-touch non-sliding valves in a trichlorosilane synthesis process comprising process gases at high temperatures.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 contains the limitation that an entry channel is opened and closed with the use of the non-sliding valve.  Claim 3 depends on claim 1 which discloses a method comprising opening and closing an exit channel with the non-sliding valve.  It is unclear how the non-sliding valve according to claim 1 can open and close both the exit channel and the separate entry channel and therefore the claim is indefinite.  For purposes of compact prosecution, the claim limitation is interpreted as “a non-sliding valve.”  Support for this interpretation is in Figure 1 and [0019-0027] of the specification describing valves b1 and b2.  
Claim 5 contains the limitation that a discharge channel between the reaction vessel and a filter is opened and closed with the use of the non-sliding valve. Claim 5 depends on Claim 1 which discloses a method comprising opening and closing an exit channel with the non-sliding valve.  It is unclear how the non-sliding valve according to claim 1 can open and close both the exit channel and the separate discharge channel and therefore the claim is indefinite.  For purposes of compact prosecution, the claim limitation is interpreted as “a non-sliding valve.”  Support for this interpretation is in Figure 1 and [0019-0027] of the specification describing valves b2 and b3.  
Claim 6 contains the limitation that a discharge channel between a filter and a container is opened and closed with the use of the non-sliding valve.  Claim 5 depends on Claim 1 which discloses a method comprising opening and closing an exit channel with the non-sliding valve.  It is unclear how the non-sliding valve according to claim 1 can open and close both the exit channel and the separate discharge channel and therefore the claim is indefinite.  For purposes of compact prosecution, the claim limitation is interpreted as “a non-sliding valve.”  Support for this interpretation is in Figure 1 and [0019-0027] of the specification describing the valves b2 and b4.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al (CN 102745691) and in further view of Chee et al (US 2010/0001236 submitted in the IDS filed 5/19/2020) and in further view of Ueda (JP 07190211) and in further view of Graebner (US 4,164,343).
Regarding Claim 1, Tu discloses a method for trichlorosilane synthesis comprising causing silicon powder and hydrogen chloride to react with each other, the method comprising recovering waste silicon powder of trichlorosilane synthesis furnace comprising collecting bottom silicon powder with a discharging valve (30), the discharging valve connected to a silicon powder collecting tank to contain the silicon powder taken from the bottom of the synthesis furnace (see Abstract and Figure 1).  Tu therefore discloses a reaction vessel (i.e. the synthesis furnace) with an exit channel between a lower portion of the reaction vessel and a container tank (i.e. the collecting tank) and a valve body in the exit channel.  One of ordinary skill in the art would recognize that Tu further implicitly discloses steps comprising opening and closing the valve to the collecting tank by teaching a method comprising collecting waste silicon in the collecting tank.
  Tu does not explicitly disclose that the silicon powder is metallurgical silicon.  Tu does not specifically the method comprising a non-sliding valve including a valve body capable of being rotated without coming into contact with a valve seat where the non-sliding valve is structured such that the valve body and the valve seat metal-touch each other to close the exit.
First regarding metallurgical silicon, Chee discloses a method for preparing trichlorosilane comprising reacting metallurgical silicon and HCl (see [0040-0043]).  Chee further discloses a process comprising metallurgical silicon (fine particular silicon) is a method for producing low cost silicon solar array from the 1970s (See [0003]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Tu where the silicon powder is metallurgical silicon as disclosed by Chee since it is the typical material for producing trichlorosilane for low cost silicon.
Second regarding the valve comprising a non-sliding valve including a valve body capable of being rotated without coming into contact with a valve seat, Chee discloses that some ball valves used in commercial TCS synthesis are easily worn out by silicon granules (see [0048]).  
	Ueda discloses a valve wherein a seal part and a ball are separated from each other during a cock opening period and brought in contact with each other during a cock closing period (i.e. a non-sliding valve) (see Abstract).  Ueda discloses that the valve prevents packing and a ball from any damage to prevent biting of a particle therein (see Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Tu where the valve comprises a non-sliding ball valve as disclosed by Ueda since it can prevent wear on the valve by particles and ball-valves for silicon powder used in commercial TCS synthesis are known to be worn by silicon granules as suggested by Chee.
Regarding the valve comprising a metal-touch, Chee further discloses that the TCS synthesis reaction is severely exothermic and can have severed temperature shooting (see [0046-0048]). 
Graebner discloses ball-type valves in which the centerline of the spherical valve member is offset and in a closed position the spherical valve member comes into contact with the valve seat (see Col 5, Ln 7-13).  Graebner further discloses that metal-to-metal seating engagement is necessary for fire-safe valves in processing plant (see Col 1, Ln 25-34).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare an apparatus for synthesis of trichlorosilane as disclosed by Tu, Chee and Ueda where the non-sliding valve comprises a metal-to-metal seating engagement (i.e. a “metal-touch”) as disclosed by Graebner to improve the fire safety since the reaction is severely exothermic and can produce severe temperatures as suggested by Chee.
Regarding Claim 7, Tu discloses an apparatus for trichlorosilane synthesis comprising causing silicon powder and hydrogen chloride to react with each other, the apparatus comprising a trichlorosilane synthesis furnace connected to a pipe with a discharging valve (30), the discharging valve connected to a silicon powder collecting tank to contain the silicon powder taken from the bottom of the synthesis furnace (see Abstract and Figure 1).  Tu therefore discloses a reaction vessel (i.e. the synthesis furnace) with an exit channel between a lower portion of the reaction vessel and a container tank (i.e. the colleting tank) and a valve body in the exit channel.  One of ordinary skill in the art would recognize that Tu further implicitly discloses steps comprising opening and closing the valve to the collecting tank by teaching a method comprising collecting waste silicon in the collecting tank.
  Tu does not explicitly disclose that the silicon powder is metallurgical silicon.  Tu does not specifically the method comprising a non-sliding valve including a valve body capable of being rotated without coming into contact with a valve seat where the non-sliding valve is structured such that the valve body and the valve seat metal-touch each other to close the exit.
First regarding metallurgical silicon, Chee discloses a method for preparing trichlorosilane comprising reacting metallurgical silicon and HCl (see [0040-0043]).  Chee further discloses a process comprising metallurgical silicon (fine particular silicon) is a method for producing low cost silicon solar array from the 1970s (See [0003]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Tu where the silicon powder is metallurgical silicon as disclosed by Chee since it is the typical material for producing trichlorosilane for low cost silicon.
Regarding the valve comprising a non-sliding valve including a valve body capable of being rotated without coming into contact with a valve seat, Chee discloses that some ball valves used in commercial TCS synthesis are easily worn out by silicon granules (see [0048]).  
	Ueda discloses a valve wherein a seal part and a ball are separated from each other during a cock opening period and brought in contact with each other during a cock closing period (i.e. a non-sliding valve) (see Abstract).  Ueda discloses that the valve prevents packing and a ball from any damage to prevent biting of a particle therein (see Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Tu where the valve comprises a non-sliding ball valve as disclosed by Ueda since it can prevent wear on the valve by particles and ball-valves for silicon powder used in commercial TCS synthesis are known to be worn by silicon granules as suggested by Chee.
Regarding the valve comprising a metal-touch, Chee further discloses that the TCS synthesis reaction is severely exothermic and can have severed temperature shooting (see [0046-0048]). 
Graebner discloses ball-type valves in which the centerline of the spherical valve member is offset and in a closed position the spherical valve member comes into contact with the valve seat (see Col 5, Ln 7-13).  Graebner further discloses that metal-to-metal seating engagement is necessary for fire-safe valves in processing plant (see Col 1, Ln 25-34).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare an apparatus for synthesis of trichlorosilane as disclosed by Tu, Chee and Ueda where the non-sliding valve comprises a metal-to-metal seating engagement (i.e. a “metal-touch”) as disclosed by Graebner to improve the fire safety since the reaction is severely exothermic and can produce severe temperatures as suggested by Chee.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tu, Chee, Ueda, and Graebner as applied to Claim 1, and in further view of Inaba et al (US 2008/0108100 submitted in the IDS filed 5/19/2020).
As applied to Claim 1, Tu, Chee, Ueda, and Graebner disclose a process for producing TCS comprising opening and closing an exit channel with use of a non-sliding valve, the exit channel being a channel through which metallurgical grade silicon powder flows from a lower portion of the reactor to a container, the non-sliding valve including a valve body capable of being rotated without coming into contact with a valve seat, wherein the non-sliding valve closes with metal-touch, and the method comprising reacting the metallurgical grade silicon powder and hydrogen chloride gas to produce the TCS.
Regarding Claim 3, Tu, Chee, Ueda and Graebner do not disclose a method wherein an entry channel configured to guide the silicon powder into the reaction vessel is opened and closed with the use of the non-sliding valve.
Inaba discloses a method for producing trichlorosilane comprising providing silicon powder through a silicon powder supply port to the reaction apparatus by a silicon powder supply port through a valve 32 (see [0040] and Figure 3).  Inaba discloses a method where metal silicon powder (metal silicon powder is interpreted as metallurgical grade silicon as supported by Applicant’s description of Inaba in the specification at Page 2) and hydrogen chloride gas are made to react with each other to produce the TCS (see [0017]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Tu, Chee, Ueda, and Graebner where the method comprises opening and closing a valve to a silicon powder supply port to the reactor as disclosed by Inaba since Tu’s process uses silicon powder.
It also would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method where the valve comprises a non-sliding ball valve as disclosed by Ueda since it can prevent wear on the valve by particles and ball-valves for silicon powder used in commercial TCS synthesis are known to be worn by silicon granules as suggested by Chee.
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tu, Chee, Ueda, and Graebner as applied to Claim 1, and in further view of Zhao et al (CN201643908 citations from the machine translation provided by the Office).
As applied to Claim 1, Tu, Chee, Ueda, and Graebner disclose a process for producing TCS comprising opening and closing an exit channel with use of a non-sliding valve, the exit channel being a channel through which metallurgical grade silicon powder flows from a lower portion of the reactor to a container, the non-sliding valve including a valve body capable of being rotated without coming into contact with a valve seat, wherein the non-sliding valve closes with metal-touch, and the method comprising reacting the metallurgical grade silicon powder and hydrogen chloride gas to produce the TCS.
	Regarding Claim 5, Tu, Chee, Ueda and Graebner do not specifically disclose the method further comprising a discharge channel present between the reaction vessel and a filter, the discharge channel containing a non-sliding valve.
Zhao discloses a method for separating silicon powder from synthesized trichlorosilane gas, the method comprising a separation container (2) containing an interior filter core (8) (i.e. where the separation device a filter) where the trichlorosilane inlet 12 is controlled by a valve 13 (see Figure 2 and [0031]).  Zhao discloses that as part of fluidized bed production process of trichlorosilane part of the fine silicon powder will be carried out by the gas and solids content in the trichlorosilane easily blocks the conveying pipeline of the condensate product (see [0002-0005]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Tu, Chee, Ueda and Graebner where the method comprises opening and closing a valve in a discharge channel between the reactor vessel and a filter as disclosed by Zhao in order to remove fine silica powder from the synthesized trichlorosilane gas since fine silica powder blocks the pipeline for the product.
It also would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method where the valve comprises a non-sliding ball valve as disclosed by Ueda since it can prevent wear on the valve by particles and ball-valves for silicon powder used in commercial TCS synthesis are known to be worn by silicon granules as suggested by Chee.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tu, Chee, Ueda, and Graebner as applied to Claim 1, and in further view of Zhang et al (CN101966993).
As applied to Claim 1, Tu, Chee, Ueda, and Graebner disclose a process for producing TCS comprising opening and closing an exit channel with use of a non-sliding valve, the exit channel being a channel through which metallurgical grade silicon powder flows from a lower portion of the reactor to a container, the non-sliding valve including a valve body capable of being rotated without coming into contact with a valve seat, wherein the non-sliding valve closes with metal-touch, and the method comprising reacting the metallurgical grade silicon powder and hydrogen chloride gas to produce the TCS.
	Regarding Claim 6, Tu, Chee, Ueda and Graebner do not specifically disclose the method further comprising a discharge channel present between a filter and a container configured to contain the metallurgical grade silicon powder, the discharge channel containing a non-sliding valve.
	Zhang discloses a method for recycling waste silicon powder in a production process for trichlorosilane, the method comprising a mixed gas outlet pipe from a synthesis furnace connected with a series of cyclone separators (3, 4, and 6) and bag-type dust removers 8 and 9 (i.e. filters) connected to a silicon powder recovery tank 12 (i.e. a container tank configured to contain the silicon powder removed with use of the filters) through valves (see Abstract and Figure 1).  Zhang further discloses that the mixed gas passes through the bag-type dust removers (See Page 3, Embodiment 1).  Zhang further discloses the filters directly connected to the silicon powder recovery tank 12 (i.e. a container tank configured to contain the silicon powder removed by the filters) (see Figure 1 and Abstract).  Zhang discloses valves in the pipes between the recovery tank and the filters (see Figure 1).  Zhang further discloses that the equipment has the characteristics of energy conservation and environmental benefit (see Abstract).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Tu wherein pipes controlled by valves are present between the filters and the container tank configured to receive the silicon powder removed by the filters as disclosed by Zhang in order to recycle silicon waste from the synthesized trichlorosilane gas and improve the energy conservation and environmental impact of reduced waste.  
It also would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method where the valve comprises a non-sliding ball valve as disclosed by Ueda since it can prevent wear on the valve by particles and ball-valves used in commercial TCS synthesis are known to be worn by silicon granules as suggested by Chee.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        6/15/2022

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        6/15/2022